Citation Nr: 9930225	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.   98-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from June 1966 to June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service-connection for 
PTSD and assigned a rating of 30 percent.


REMAND

The Board notes that additional development is needed in this 
case.  The appellant in a June 1998 VA examination indicated 
that he was receiving treatment for his PTSD from Dr. 
Elizabeth Schwartz and a PTSD program.  VA medical records 
requested from the New Orleans VAMC for the period August 
1996 to May 1998 did not include treatment records from Dr. 
Schwartz or his PTSD program.  The RO should attempt to 
obtain those records.

In the VA Form 9 dated in May 1998, the appellant indicated 
that he wanted a Travel Bord hearing if the May 1998 RO 
hearing did not result in a favorable outcome.  His desire 
for another hearing should be clarified.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all sources of current treatment 
for PTSD.  All such records should be 
obtained by the RO and associated with 
the claims folder.

2.  The RO should clarify whether the 
appellant still wants a Travel Board 
hearing.

3.  The RO should schedule the appellant 
for another VA psychiatric examination 
determine the current nature and severity 
of PTSD.  The claims file should be made 
available to the examiner.  The examiner 
should provide a GAF score.

4.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	(CONTINUED ON NEXT PAGE)






		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




